Citation Nr: 0916971	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis B and C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which in pertinent part, denied service 
connection for hepatitis B and C. 

In December 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge on the issues of 
entitlement to service connection for hepatitis B and C, 
entitlement to service connection for hearing loss in the 
left ear, and entitlement to service connection for tinnitus.  
A copy of the transcript of that hearing is of record.

The Board notes that in a November 2005 statement, the 
Veteran requested a re-opening of a claim for service 
connection for a vein disability.  In December 2005 
statement, the Veteran raised the issue of service connection 
for a mental disorder secondary to his service-connected 
disabilities.  The Veteran also requested re-opening of his 
service connection for a hernia condition.  These issues had 
been previously referred to the RO for further action.  As of 
yet, it does not appear that any action has been undertaken.  
ONCE AGAIN, these issues are referred to the RO for further 
development and adjudication.

In January 2007, the Board remanded the issue of entitlement 
to service connection for hepatitis B and C to the RO via the 
Appeals Management Center (AMC) for additional development, 
and denied entitlement to service connection for right ear 
hearing loss, entitlement to a compensable rating for left 
varicocele, and entitlement to a disability rating in excess 
of 10 percent for a hernia scar.

[The Board notes that additional issues discussed in a 
portion of the January 2007 Board decision which denied 
entitlement to service connection for right ear hearing loss, 
entitlement to a compensable rating for left varicocele, and 
entitlement to a disability rating in excess of 10 percent 
for a hernia scar, will be returned to the RO for a Travel 
Board hearing as requested by the Veteran, and are handled in 
a separate letter.] 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for hepatitis B and C is warranted. 

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.

In a VA psychiatry note dated in February 2005, the Veteran 
reported that he was approved for Social Security 
Administration (SSA) disability benefits.  However, neither 
the decision from the SSA awarding the benefits nor the 
medical records on which the decision was based have been 
obtained.  As such, VA has a duty to assist in gathering 
social security records when put on notice that the veteran 
is receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).  Although VA is not obligated to follow 
a determination made by SSA, these records may be relevant to 
the matters on appeal.  Therefore, the RO should obtain the 
Veteran's SSA records and the associated medical records and 
associate them with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for hepatitis B 
and C since February 2007.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  The RO should obtain a copy of the 
SSA's decision awarding the Veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits. Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the AMC/RO 
should issue a Supplemental Statement of 
the Case (SSOC) and afford the Veteran and 
his representative the requisite 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




